|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

PAR|S GANTZ, : Civil No. 3:19-cv-446
Plainrirr § (Judge Mariani)
V' .

PA DEPART|V|ENT OF CORRECT|ONS,
SCl ROCKV|EW, '

Defendants

ORDER
. . - c
AND NOW, this § Q) day of March, 2019, upon consideration of the complaint
(Doc. 1), and in accordance with the l\/lemorandum of the same date, |T |S HEREBY
ORDERED THAT:
1. Plaintiff shall F|LE an amended complaint on or before Apri| 17, 2019.
2. The amended complaint shall contain the same case number that is presently
assigned to this action, 3:19-cv-446, and shall be direct, concise, and shall
stand alone without reference to any other document filed in this matter. See

FEo. R. Clv. P. 8(d).

3. P|aintiff is warned that failure to timely file an amended complaint will result in
dismissal of this action without further notice of Court.

  

l / |/LMM/f
Roben D. inelme
United States District Judge

 

 

